            Case 1:15-cv-09003-LTS-SN Document 319
                                               318 Filed 09/21/21
                                                         09/15/21 Page 1 of 1




                                                                  MEMO ENDORSED




The foregoing adjournment request is hereby granted. The
final pre-trial conference in this matter is rescheduled for
October 15, 2021 at 12:00 pm. Docket entry no. 318 is resolved.
SO ORDERED.
9/21/2021
/s/ Laura Taylor Swain, Chief USDJ
